On Petition for a Rehearing.
Niblack, J.
Counsel for the appellant claim that we have, for reasons entix’ely unsatisfactory as well as wholly indefensible, declined to follow tlxe conclusions logically resulting from our previous holdings, that widows are respectively entitled to an absolute sum out of the personal estate-*205•of their late husbands, in addition to any provision which their husbands may have made for them by will, and plainly intimate that good faith requires that we shall apply the doctrine of our cases, so in effect holding, and which were cited .at the former hearing, to the case at bar as again presented. But we held before that the facts as found by the circuit court •clearly established a release by the appellant of all claim against her husband’s estate, independently and outside of the provision made for her by his will, and that the release, so established by the special finding of the facts, took this case out of the range of those cases. To that holding we still adhere, and confess ourselves at a loss to understand how .any well instructed person could have come to any other conclusion. Besides, while the subject is again before us, it may not be amiss, not only to repeat, but to emphasize our former intimation, that some of the eases, cited as above at the former hearing, have gone to an extreme limit as to the rights of widows to an absolute sum out of their husbands’ personal estates, notwithstanding inconsistent testamentary provisions. We are, in fact, now prepared to go further, and to say that this court as at present constituted would not follow some of those cases to the extent to which they would lead us, and notably so of the cases of Nelson v. Wilson, 61 Ind. 255, and Whiteman v. Swem, 71 Ind. 530, but would in a proper case be inclined to accept the testamentary rule of construction laid down by the California case of Morrison v. Bowman, also cited and referred to in the principal opinion. The case of Wright v. Jones, also alluded to in the same connection, leads us unmistakably in that direction.
Conceding, nevertheless, all that is asserted in behalf of Lhe merits of the appellant’s claim as an original demand against the estate, the facts, as found at the trial, disclosed no such illegality, fraud or mistake in the final settlement as was necessary to obtain a re-opening of such final settlement, -and for that reason, if for no other, the appellant failed to *206show herself to be entitled to the relief demanded by her petition. R. S. 1881, section 2403.
The petition for a rehearing is overruled.
Filed June 26, 1886.